Case 5:19-cv-00676-PVC Document 29 Filed 05/27/20 Page 1 of 1 Page ID #:1257



  1   Rebecca C. Padilla, SBN: 248605
      POTTER, COHEN, SAMULON
  2   & PADILLA
  3   3852 E. Colorado Blvd.
      Pasadena, CA 91107
  4   Telephone: (626) 795-0681
      Facsimile: (626) 795-0725
  5
      E-mail: rpadilla@pottercohenlaw.com
  6
      Attorney for Plaintiff
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      MAXINE D. VANDERPLOEG,                   )   Case No.: EDCV 19-0676 PVC
 12                                            )
                   Plaintiff,                  )   ORDER AWARDING EQUAL
 13         vs.                                )   ACCESS TO JUSTICE ACT
 14                                            )   ATTORNEY FEES PURSUANT TO
      ANDREW SAUL, Commissioner of             )   28 U.S.C. § 2412(d)
 15   Social Security,                         )
                                               )
 16                Defendant                   )
 17
 18
 19         Based upon the parties’ Stipulation for the Award and Payment of Equal

 20   Access to Justice Act Fees, Costs, and Expenses:

 21         IT IS ORDERED that the Commissioner shall pay the amount of $4,000.00
      (Four Thousand Dollars and No Cents) for fees, as authorized by 28 U.S.C. §
 22
      2412(d), subject to the terms of the above-referenced Stipulation.
 23
 24
 25          
      Date:__________                 ___________________________________
                                      PEDRO V. CASTILLO
 26                                   UNITED STATES MAGISTRATE JUDGE

                                              -1-
